Citation Nr: 0011457	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  96-26 051	)	DATE
	)                                  
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to recognition as a prisoner of war (POW) for 
30 days or more for purposes of qualifying for the 
presumptive provisions of Public Law 97-37 and Public Law 
100-322.

2.  Whether new and material evidence adequate to reopen the 
claim for service connection for malaria has been submitted.

3.  Whether new and material evidence adequate to reopen the 
claim for service connection for beriberi has been submitted.

4.  Entitlement to service connection for peptic ulcer 
disease, irritable bowel syndrome, anemia, gastritis, 
rheumatoid arthritis, bronchitis, and pulmonary tuberculosis.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran had active service with the United States Armed 
Forces in the Far East (USAFFE) during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1.  The United States Service Department has certified that 
the veteran had pre-war service from November 2, 1941 to 
December 7, 1941; beleaguered service from December 8, 1941 
to April 8, 1942; was missing from April 9, 1942 to April 14, 
1942, during which time he was enroute home after escaping 
from the Bataan Death March; had no casualty status from 
April 15, 1942 to December 16, 1944, when the veteran was 
engaged in civilian pursuits and not military activities; had 
recognized Guerrilla service from December 17, 1944 to 
November 22, 1945; and from November 23, 1945 to May 13, 
1946, he had Regular Philippine Army service, with an 
honorable discharge.

2.  The veteran had POW status from April 9, 1942 through 
April 14, 1942; the evidence does not establish that the 
veteran was detained or interned as a POW for a period of at 
least 30 days.

3.  In rating decision of March 1983, the RO, in pertinent 
part, denied service connection for malaria, finding that 
there was no evidence of treatment or diagnosis of the 
disease during service; the veteran did not complete an 
appeal of that decision and it became final.

4.  Evidence added to the record since the March 1983 rating 
decision is not of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for malaria.

5.  In an unappealed January 1957 rating decision, the RO 
continued to deny service connection for beriberi, finding 
that there was no evidence to support a diagnosis of 
beriberi.

6.  Evidence added to the record since the January 1957 
rating decision is not of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for beriberi.

7.  There is no competent medical evidence tending to show 
that the veteran has peptic ulcer disease, irritable bowel 
syndrome, anemia, gastritis, rheumatoid arthritis, bronchitis 
or pulmonary tuberculosis, related to service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to recognition as a POW for 
30 days or more for purposes of qualifying for the 
presumptive provisions of Public Law 97-37 and Public Law 
100-322.  38 U.S.C.A. §§ 101(2), (24), 107, 1112(b), 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(y), 3.8, 3.9, 
3.203(c), 3.303, 3.304, 3.307, 3.309(c) (1999).

2.  The March 1983 RO decision, denying service connection 
for malaria, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104(a) (1999).

3.  Evidence received since the March 1983 rating decision is 
not new and material, and the veteran's claim for service 
connection for malaria may not be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(1999).

4.  The January 1957 RO decision, denying service connection 
for beriberi, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104(a) (1999).

5.  Evidence received since the January 1957 rating decision 
is not new and material, and the veteran's claim for service 
connection for beriberi may not be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(1999).

6.  The veteran has not submitted well-grounded claims to 
establish entitlement to service connection for peptic ulcer 
disease, irritable bowel syndrome, anemia, gastritis, 
rheumatoid arthritis, bronchitis or pulmonary tuberculosis.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

The evidence of record contains the veteran's service medical 
records which show that he was hospitalized in July 1945 and 
again in August 1945.  Those records note a diagnosis of 
influenza.  A medical entry dated August 5, 1945, the day of 
the hospital admission, shows that the veteran complained of 
a cough, chest pain, and painful knee joints.  In an 
Affidavit for Philippine Army Personnel, dated in November 
1945, the veteran indicated that he had been hospitalized for 
malaria from May 1 to June 30, 1942, and from July 24 to 
August 21, 1945.  However, there are no clinical records to 
confirm these allegations.  The separation physical 
examination report dated in March 1946 shows that the veteran 
had no musculoskeletal defects, his cardiovascular system was 
normal, his lungs were normal, a chest X-ray was negative, 
and his abdominal wall and viscera were normal.  No diseases 
or injuries were noted.

A physical examination report dated in April 1947 and 
received at the RO in January 1953 shows that the veteran 
complained of numbness of his extremities.  The 
cardiovascular, respiratory, and digestive systems were 
normal.  It was noted that knee jerk was diminished.  Lab 
examinations were not done.  The diagnosis was dry beriberi.  
It was further noted that the veteran had slight weakness of 
his extremities due to avitaminosis B.

In a January 1953 affidavit, [redacted] notes that he 
knew the veteran at the time of the surrender of Bataan on 
April 9, 1942, and that on April 11, 1942, during the death 
march from Bataan to Camp O'Donnell, he saw the veteran in 
the groups of captured Army Forces marching.  He also noted 
that the veteran was suffering from dry beriberi at that time 
and not able to reach Camp O'Donnell.  According to Mr. 
[redacted], on the night of April 11, 1942, the veteran escaped 
the death march.  The last time he saw the veteran was that 
night.  Another affidavit from [redacted], also dated and 
received in January 1953, includes basically the same 
information as that provided in Mr. [redacted]'s affidavit.  An 
affidavit from Bartolome R. Mijares, dated in December 1952 
and received at the RO in January 1953, reflects his 
impression that the veteran suffered from dry beriberi due to 
starvation, heat, and cold that they suffered from the 
battlefields.  It further notes that the veteran was in his 
unit from the beginning to the surrender of Bataan on April 
9, 1942.

In a rating decision of December 1953, the RO denied service 
connection for dry beriberi on the basis that there were no 
official records of its incurrence or existence.  

According to an affidavit from Alfredo D. Diego, M. D., dated 
and received at the RO in December 1956, sometime in June and 
July 1942, the veteran was his patient and was suffering from 
hyperesthesia of both lower and upper extremities, and also 
general weakness.  The veteran was treated again by him for 
those ailments in January 1943.  

In rating decision of January 1957, the denial of service 
connection for beriberi was confirmed and continued.  The 
veteran was notified of that decision.  He expressed a desire 
to appeal it to the Board, and did not complete his appeal of 
that issue.  Accordingly, the January 1957 rating decision 
became final.

A medical certificate from the San Lazaro Hospital, signed by 
Cesar V. Uylangco, M. D., MPH, MHA, dated and received at the 
RO in September 1975, shows that the veteran was hospitalized 
in December 1942 and again from February to March 1943, for 
malaria.  The medical certificate provides no description of 
the symptoms and severity of the malaria.  Moreover, there 
are no clinical records in the claims file of such treatment.

In rating decision of March 1983, service connection was 
denied for malaria, defective hearing, chest and body pain, 
stomach disorder and hyperesthesia of upper and lower 
extremities.  The veteran was notified of that decision and 
submitted a notice of disagreement.  A statement of the case 
was issued in June 1983.  The veteran failed to report to a 
requested personal hearing scheduled in August 1983 and 
abandoned his claim by failing to timely file a substantive 
appeal.  Accordingly, the March 1983 rating decision became 
final.

According to a joint affidavit from [redacted] and 
[redacted], dated in September 1987, they had personal 
knowledge that during active duty, the veteran complained of 
severe back and chest pains.  In addition, they had observed 
the veteran collapse with blood coming from his mouth in 
January 1949 and had taken the veteran to Dr. Villanueva for 
treatment.

A medical certificate from Antonio L. Villanueva, M. D., 
dated in November 1987, reflects that he treated the veteran 
from January 1949 through April 1949 for pulmonary 
tuberculosis, peptic ulcers, anxiety, avitaminosis, 
malnutrition, hypertension, dizziness, cardiomegaly, 
breathing difficulties, defective hearing, blurred vision, 
weakness, wasting and general debility.  There is no notation 
that he treated the veteran for malaria or beriberi.

In rating decision of April 1988, the RO denied pulmonary 
tuberculosis with chest and back pain, peptic ulcer (stomach 
disorder), anxiety with body disorder, malnutrition with 
avitaminosis, hypertension, defective hearing, and blurred 
vision.  The veteran was notified of this decision and 
requested a personal hearing.

In March 1989, the RO received a statement from The 
Philippine Tuberculosis Society, Inc., Quezon Institute, 
dated in February 1989, which indicates that the veteran was 
hospitalized from June 1950 to February 1951.  A copy of a 
medical card shows that the veteran was hospitalized for 
pulmonary tuberculosis, moderately advanced, left.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 1990.  The veteran stated that he 
served in the war and believed that his disabilities, 
consisting of beriberi, malaria, defective hearing, 
hypoesthesia of the upper and lower extremities, pulmonary 
tuberculosis with chest and back pain, peptic ulcer, anxiety 
with body disorder, malnutrition with avitaminosis, 
hypertension and blurred vision, were incurred in service.

The evidence contains another Affidavit for Philippine Army 
Personnel, dated in February 1946, which was received at the 
RO in April 1995.  According to this Affidavit, the veteran 
noted no treatment or diagnosis of malaria, beriberi, or any 
other illnesses or wounds, during his military service.

The veteran submitted another affidavit from himself, dated 
and received in August 1995, stating his contention that he 
was on the death march from April 10 to April 14, 1942, when 
he escaped "for rest and safety," and then apparently 
rejoined the prisoners and was interned at Camp O'Donnel for 
less than eight months.

Private medical records received at the RO in November 1995 
show that the veteran was hospitalized from June 1950 to 
February 1951.  A copy of a separate treatment record, 
undated and attached to the above hospital record, shows that 
on admission a sputum test was positive and the diagnosis was 
pulmonary tuberculosis, moderately advanced, left.

According to a statement from Rolando B. Agonoy, M. D., dated 
in September 1995, the veteran had been fully examined by him 
and was complaining of chest pain accompanied by cough, 
epigastric pain, nausea, dizziness, weakness, on and off 
fever, and pain in his muscles and joints.  The diagnoses 
were chronic bronchitis, chronic gastritis, anemia, malaria 
and generalized rheumatoid arthritis.  

A statement from Dr. Willie D. Magdamo, dated in September 
1995, indicates that the veteran consulted their clinic due 
to on and off epigastric pain and generalized muscle and 
joint pain.  The diagnoses were chronic gastritis and 
generalized rheumatoid arthritis.

In a joint affidavit dated and received in December 1995, 
[redacted] and [redacted] aver that the 
veteran was sick with fever and malaria in April 1942.  The 
affidavit also indicates that they were on the death march 
and in Camp O'Donnel were they again met the veteran and 
where they all experienced hunger, beriberi, dysentery, 
hardships, and maltreatment.

A medical certificate from Constante U. Ponce, M. D, dated 
and received in December 1995, reflects that the doctor was 
the veteran's attending physician in June 1994 when he 
presented with dizziness, epigastric pain, and tarry, soft, 
mucoid stool.  The diagnoses were bleeding peptic ulcer, 
irritable bowel syndrome and anemia.

In rating decision of February 1996, the RO determined that 
the claims for service connection for peptic ulcer disease, 
irritable bowel syndrome, anemia, gastritis, rheumatoid 
arthritis, bronchitis, and pulmonary tuberculosis were not 
well grounded.  In addition, the RO found that new and 
material evidence adequate to reopen the claims for service 
connection for malaria and beriberi had not been submitted.  
The veteran was notified of this decision and completed an 
appeal, which is currently before the Board.

In a Special Power of Attorney document signed by the veteran 
in March 1996, he asserts that he was missing April 9 to 
April 14, 1942, and had no casualty status from April 15, 
1942 to December 15, 1944.  He did not note his prior 
contention that he returned to the death march and was in 
Camp O'Donnell as a POW after April 14, 1942.

Several VA examinations were conducted in March 1997.  The 
examinations concentrated on the veteran's psychiatric 
problems.  One of the VA examination reports dated in March 
1997 contains diagnoses on Axis III of history of 
tuberculosis, history of malaria, history of trauma to the 
right lower extremity and rib cage, and possible arthritis.  
Another March 1997 examination report contains diagnoses of 
post-traumatic stress disorder, partial bilateral deafness, 
visual impairment, mild anemia, arthralgia multiple joints, 
and history of hypertension (on medication).

A September 1998 private hospital report shows that the 
veteran was diagnosed with "epigastric abdominal."

The veteran underwent several VA examinations in February 
1999.  All the examinations concentrated on the veteran's 
psychiatric problems and provide no diagnoses of any physical 
disabilities.


Analysis

I.  POW Status

The veteran contends that he was a POW from April 9, 1942, 
through April 14, 1942, and that when he was well enough to 
travel, he returned to the POW camp and was not released 
until November 1942, so he should be recognized as a POW for 
purposes of qualifying for the presumptive provisions of 
Public Law 97-37 and Public Law 100-322.

The question that must be resolved in this matter is whether 
the veteran has established his status as a former POW for 30 
days or more as defined by 38 C.F.R. § 3.309 and 38 U.S.C.A. 
§ 1112(b).  See 38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y) 
(1999).  The Public Laws to which the veteran links his claim 
essentially enumerate a number of diseases for which service 
connection may be granted based upon one's status as a former 
POW for 30 days or more.  Former POW Benefits Act of 1981, 
Pub. L. No. 97-37 (1981), Pub. L. No. 100-322 (1988).

With regard to Philippine service, service department 
certifications document various forms of service.  38 C.F.R. 
§§ 3.8, 3.9 (1999).  Generally, a service department 
determination as to an individual's service shall be binding 
on VA unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 
Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner-of-war during a period of war unless a 
reasonable basis exists for questioning it.  38 C.F.R. § 
3.1(y).  Under 38 C.F.R. § 3.1, however, VA is not required 
to follow the service department's findings that the veteran 
was not a POW.  Young, 4 Vet. App. 106; VAOPGCPREC 14-94.  VA 
may utilize other evidence to establish the conclusion of a 
Philippine veteran's period of service under 38 C.F.R. § 
3.9(b) (1999).  If the veteran does not submit the 
appropriate evidence, his claim fails due to the absence of 
legal merit or lack of entitlement under the law and, as such 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

In this case, the U.S. Service Department certified in 
December 1953 that the veteran honorably served with USAFFE 
from November 2, 1941 to December 7, 1941; he served in a 
beleaguered status from December 8, 1941 to April 8, 1942; he 
was missing from April 9, 1942 to April 14, 1942, and 
determined to be enroute home after escaping from the death 
march; he had a no casualty status from April 15, 1942 
through December 16, 1944, and was not engaged in miliary 
activities during that time; he had recognized Guerilla 
service from December 17, 1944 to November 22, 1945; and he 
served in the Regular Philippine Army from November 23, 1945 
through May 13, 1946.  The service department certification 
indicates POW status from April 9 to April 14, 1942.  

Affidavits dated in January 1953 from [redacted] and 
[redacted] indicate that the veteran was in the Bataan 
Death March from April 9 to April 11, 1942, at which time he 
escaped.  The evidence shows that the veteran more recently 
alleged that he returned to the POW camp after he regained 
his health and that he actually was a POW until November 
1942.  There is no evidence to verify the veteran's 
allegations.  The objective evidence shows only that the 
veteran was a POW for a period of time in April 1942, not 
longer than six days.  

Under the circumstances, the evidence does not demonstrate 
that the veteran was detained or interned as a POW for a 
period of at least 30 days.  Thus, the applicable regulations 
with respect to presumptive service connection based upon POW 
status for 30 days or more are not for application.  In view 
of the foregoing, the veteran's claim for entitlement to VA 
benefits as a POW for more than 30 days must be denied as a 
matter of law.  See Sabonis, 6 Vet. App. at 430.


II.  New and Material Evidence to Reopen Claims for Service 
Connection for Malaria and Beriberi

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. § 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
38 C.F.R. § 3.156(a) (1999).  Such evidence must be neither 
cumulative nor redundant and, by itself or in connection with 
evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 F.3d 
(Fed.Cir. 1998).

In this case, as there are prior unappealed rating decisions, 
the claims may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
1110 (West 1991).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d) (1999).

The law also provides that service connection for malaria may 
be presumed if a veteran served for 90 days or more during a 
period of war or after January 1, 1947, and the condition 
manifested to a compensable degree within one year of 
service.  38 C.F.R. §§ 3.307, 3.309(a) (1999).

Where a veteran is a former POW detained or interned for not 
less than 30 days and beriberi (including beriberi heart 
disease) becomes manifest to a degree of 10 percent any time 
after said service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307(5), 3.309(c) (1999).  As noted above, 
however, the veteran was not a POW for at least 30 days and 
this presumption is not applicable in this case to his claim 
for service connection for beriberi.

In regard to the claim for service connection for malaria, 
the last final rating decision denying the claim is dated in 
March 1983.  The additional evidence submitted since that 
decision is not "material" in that it does not show that the 
veteran currently has malaria or residuals therefrom.  
Accordingly, the veteran does not have a current disability 
which may be service connected.  In addition, none of the 
evidence submitted since the March 1983 rating decision 
provides objective evidence that the veteran had malaria in 
service or to a compensable degree within one year after 
separation from service.  The Board acknowledges that the 
September 1975 medical certification from Dr. Uylangco 
indicates that the veteran had malaria in December 1942 and 
from February to March 1943.  However, this evidence does not 
show that the veteran had malaria to a compensable degree, as 
there is no other information provided besides the dates of 
treatment and a diagnosis.

The veteran's statements and other lay statements do not 
constitute competent medical evidence because there is no 
indication that they have the medical training, expertise, or 
diagnostic ability to competently link the veteran's 
symptomatology with service or claimed continuous post-
service symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).

In summary, while some of the additional medical evidence and 
statements are new evidence, in that they were not of record 
prior to the March 1983 rating decision which denied service 
connection for malaria, none of this additional evidence is 
material because it does not provide objective evidence of 
current malaria or residuals therefrom.  Elkins v. Brown, 8 
Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 (1993).  
For these reasons, the Board finds that this additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the veteran's claim for service 
connection for malaria is not reopened and the March 1983 
rating decision concerning the denial of that claim remains 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.104(a), 
3.156(a).

In regard to the claim for service connection for beriberi, 
the last final rating decision denying the claim is dated in 
January 1957.  Although it is listed in the March 1983 rating 
decision that beriberi was a nonservice-connected disability, 
the RO did not readjudicate that issue.  The additional 
evidence pertinent to the claim for service connection for 
beriberi, submitted since the January 1957 rating decision, 
is not "material" in that it does not show that the veteran 
had beriberi in service, nor does it show that the veteran 
was a POW for at least 30 days and is entitled to service 
connection for beriberi on a presumptive basis.  The Board 
acknowledges that some of the affidavits contain statements 
that the veteran had beriberi during service.  However, as 
noted above, lay statements do not constitute competent 
medical evidence.  Heuer, 7 Vet. App. at 384.  In addition, 
the Board notes that the evidence contains a medical 
diagnosis of dry beriberi in the April 1947 physical 
examination report.  However, this evidence does not relate 
the condition to service and VA regulations do not provide a 
one-year presumptive period for beriberi.

In summary, while some of the additional medical evidence and 
statements are new evidence, in that they were not of record 
prior to the January 1957 rating decision which denied 
service connection for beriberi, none of the additional 
evidence is material because it does not provide objective 
evidence of beriberi during service, or that the veteran was 
a POW for at least 30 days so that a presumption of beriberi 
occurring in service is applicable.  Elkins, 8 Vet. App. 391; 
Cox, 5 Vet. App. 95.  For these reasons, the Board finds that 
this additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Accordingly, the veteran's 
claim may not be reopened and the January 1957 rating 
decision concerning the denial of service connection for 
beriberi remains final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.104(a), 3.156(a).



III.  Service Connection for Peptic Ulcer Disease, Irritable 
Bowel Syndrome, Anemia, gastritis, Rheumatoid Arthritis, 
Bronchitis, and Pulmonary Tuberculosis

Initially, the Board notes that the claims for service 
connection for pulmonary tuberculosis and peptic ulcer were 
denied in the April 1988 rating decision.  However, in a 
statement from the veteran received in May 1988, he requested 
a personal hearing and the Board liberally construes this 
statement as a notice of disagreement.  The RO did not issue 
a statement of the case and, therefore, the April 1988 rating 
decision is not a final decision.  Accordingly, the Board, as 
did the RO, reviews these two issues on the merits and not as 
to whether new and material evidence has been received to 
reopen those claims.

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  In addition, for a chronic disease, 
it must have become manifest to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  The veteran is 
entitled to service connection for tuberculosis if it becomes 
manifest to a degree of 10 percent or more within three years 
from the date of separation from service.  38 C.F.R. § 3.307.  
However, the Board initially must determine whether the 
veteran has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, tends to show that an appellant had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical in nature unless the 
condition at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In the instant case, even presuming the truthfulness of the 
evidence for the purpose of determining whether a claim is 
well-grounded, as required by Robinette v. Brown, 8 Vet. App. 
69, 73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 
(1993), for the reasons stated below, the record fails to 
establish that the veteran's claims are plausible.

There are no diagnoses in the service medical records of 
peptic ulcers, irritable bowel syndrome, anemia, gastritis, 
rheumatoid arthritis, bronchitis, or pulmonary tuberculosis.  
Also, although primary anemia, arthritis, active tuberculosis 
and peptic ulcers are chronic diseases, pursuant to 38 C.F.R. 
§ 3.309, the evidence does not show that anemia, arthritis, 
or peptic ulcers became manifest to a degree of 10 percent or 
more within one year of separation from service, or that 
active tuberculosis became manifest to a degree of 10 percent 
or more within three years of separation from service.  In 
addition, there is no competent medical evidence to show that 
the veteran currently has peptic ulcer disease, irritable 
bowel syndrome, anemia, gastritis, rheumatoid arthritis, 
bronchitis, or pulmonary tuberculosis related to service.  
The veteran's statements and those of other lay people are 
insufficient to establish a medical diagnosis.  

The Board acknowledges that the November 1987 medical 
certificate from Dr. Villanueva indicates that he treated the 
veteran from January 10, 1949 to April 15, 1949 for pulmonary 
tuberculosis and peptic ulcers.  However, Dr. Villanueva did 
not provide medical evidence that those diagnosed disorders 
were related in anyway to the veteran's military service 
which terminated in May 1946.  This evidence does not show a 
diagnosis of peptic ulcers to a compensable degree within one 
year of separation from service.  Moreover, although this 
evidence shows a diagnosis of pulmonary tuberculosis within 
the three-year presumptive period from separation from 
service, the statement by Dr. Villanueva only provides a 
diagnosis and does not show that the severity of the 
pulmonary tuberculosis was to a compensable degree.  In 
addition, the evidence shows that the veteran was 
hospitalized from June 1950 to February 1951 and diagnosed 
with pulmonary tuberculosis.  However, this evidence does not 
relate the disease to service, nor does it show a diagnosis 
of tuberculosis within three years of separation from 
service.  The evidence also contains diagnoses of anemia, 
gastritis, rheumatoid arthritis and bronchitis, in the 
September 1995 statements from Dr. Agonoy and Dr. Magdamo.  
However, neither of these statements relates any of these 
disorders to the veteran's service which terminated in May 
1946.

None of the evidence of record provides a diagnosis of 
irritable bowel syndrome.  There is no evidence that the 
veteran currently has such a disorder.  Accordingly, the 
claim for service connection for irritable bowel syndrome is 
not well grounded.

Based on a review of all the evidence of record, the Board 
finds that the claims for service connection for peptic ulcer 
disease, irritable bowel syndrome, anemia, gastritis, 
rheumatoid arthritis, bronchitis, and pulmonary tuberculosis 
are not well grounded.



ORDER

Recognition as a POW for 30 days or more for purposes of 
qualifying for the presumptive provisions of Public Law 97-37 
and Public Law 100-322 is denied.

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
malaria, the appeal is denied.

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
beriberi, the appeal is denied.

Service connection for peptic ulcer disease, irritable bowel 
syndrome, anemia, gastritis, rheumatoid arthritis, 
bronchitis, and pulmonary tuberculosis is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

